DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, 12-29, 31-39, 42-50 are pending.

Election
Applicant’s election of species A4-B1-C1-D1-E1-F3-G1 with traverse in the Reply filed 15 July 2022 is acknowledged.  The elected species encompass claims 1-9, 12, 14-18, 22-29, 31-39, 42-50.  Claims 13 and 19-21 are withdrawn from further consideration as being drawn to nonelected species.  
 	Applicant argues that “the subject matter of the claims of the non-elected species is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups. Thus, it is respectfully submitted that the search and examination of the entire application could be performed without serious burden.”
The traversal is not found persuasive.  A serious burden on the examiner can be prima facie shown by any one of: separate classification; separate status in the art; or a different field of search.  Note MPEP 803(II) and MPEP 808.02.  Thus, the examiner (in the reasons set forth in the Office Action dated 26 May 2022) has met the criteria for showing serious burden.  For example, said Office Action indicates that “different fields of search” would be required.  Within these “different fields of search” it is necessary to search for one of the species (in each species grouping) in a manner that is not likely to result in finding art pertinent to the other species.  When searching different classes/subclasses or electronic resources (or even employing different search queries) is needed, then a different field of search is established/shown, even though the species may be classified together.
The traversal is also not found persuasive because Applicant has provided no evidence that the species within a group always entail the same search or are “sufficiently related”.  The examiner contends that there are many patents directed to the species subject matter which have different searches. 
Additionally, (for sake of argument) even if the examiner had to search the same class of art, simultaneous quality searching for different species over a large search area would still be a serious (and unreasonable) burden.
Nor has Applicant admitted that the species are obvious variants of each other.
The species election requirement is deemed proper and is thus made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 12, 14-18, 22-29, 31-39, 42-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what is meant by “carbide-based” fuel assembly.  For example, it is unclear which part of the fuel assembly includes a carbide.  Is it the fuel composition, outer structure, intermediate structure, outer envelope surface, insulation layer, or something else?
The phrase “a coolant flow volume thorough which a coolant in a form of a propellant gas flows” is unclear.  For example, it is unclear whether “thorough” should be “through”.
The phrase “the fuel assembly intermediate structure . . . extends between a first end surface of the first fuel element and a second end surface of the first fuel element” is unclear.  Nowhere does the intermediate structure physically go (extend) between the end surfaces of the first fuel element.  If it did it would damage the first fuel element.  It is unclear whether Applicant intended to recite “extends parallel to the first fuel element from a first end surface of the first fuel element to an opposite second end surface of the first fuel element”. 
The phrases “an inner surface . . . is oriented toward the first fuel element” and “an outer surface . . . is oriented away from the first fuel element” are unclear.  The term “oriented” implies a specific angle but no angle is recited.  It is unclear whether Applicant intended to recite “faces” instead of “is oriented”. 
The recitation of “first fuel element” is unclear and confusing.  The claim appears to be incomplete since no other (second) fuel element is recited.
Claim 7
It is unclear what constitutes a “high-assay low-enriched uranium”.  The dividing boundary between “high-assay” and not high-assay is unclear and undefined.  The dividing boundary between “low-enriched” and not low-enriched is unclear and undefined.
Claim 34
It is unclear how claim 34 further limits the structure of claim 33, especially when a spacer structure (b) is selected.  Claim 34 should first indicate that the outer surface of the fuel assembly outer structure includes (a). 
Claim 35
The phrase “the first fuel element bundle” lacks proper antecedent basis. 
Claim 49
The phrase “the nuclear propulsion fission reactor structure” lacks proper antecedent basis. 
The phrase “the inlet connection assembly” lacks proper antecedent basis. 
The phrase “the outlet connection assembly” lacks proper antecedent basis. 
Conclusion
For the many reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 18, 22, 35-36, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huebotter (US 3,677,893) in view of Steck (“Liquid Metal Fast Breeder Reactor Design Study”, Final Report. No. WCAP-3251-1. pages 1-27, Westinghouse Electric Corp. Atomic Power Div, Pittsburgh, 1964).
Claims 1-4, 7, 9, 18, 22, 35-36
Huebotter discloses: a fuel assembly outer structure (12); fuel assembly intermediate structure (18); fuel element having fuel bodies (11), a coolant flow volume (col. 2, lines 70-71), and an outer envelope surface (fuel claddings); insulation layer (27, outer side 26; and/or 21); first void space (21 and/or 23); and second void space (inner side 26).
Huebotter appears to be silent regarding the fuel material used.  Regardless, Steck shows that it is conventional in the art to employ a carbide-based fuel in a nuclear reactor.  For example, note Steck at pages v, 3, 4, and 25.  The carbide-based fuel includes uranium carbide (UC).
Modification of Huebotter to have conventionally included a carbide-based fuel for the benefits thereof, as suggested by Steck, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Huebotter in view of Steck as applied to claim 7 above, and further in view of Prasad ("Nonproliferation improvements and challenges presented by small modular reactors", Progress in Nuclear Energy 80 (2015): 102-109).
Huebotter appears to be silent regarding the enrichment level.  Regardless, Prasad shows that it is well known in the art for a nuclear reactor to employ an enrichment above 5% (e.g., page 103, first column, third full paragraph) to increase the refueling interval.  Modification of Huebotter to have employed an enrichment above 5% to lengthen the interval between refuels, as suggested by Prasad, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claims 27-29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huebotter in view of Steck as applied to claim 1 above, and further in view of O'Rourke (INL/EXT-17-41117, Idaho National Lab, 2017) and Iwamoto (JP 2015-25690A) and Yetisir (US 2015/0155060).
Fuel assembly outer structure
O'Rourke shows that it is well known in the art that steel and ceramic are interchangeable materials for structural members in a nuclear reactor (e.g., section 4.2.2).  Thus, O'Rourke shows that it is within the skill level of the artisan to employ Huebotter’s fuel assembly outer structure of a ceramic material. 
Iwamoto shows that it is well known in the art to have a fuel assembly outer structure (e.g., channel box) be formed of a ceramic matrix composite material (e.g., SiC—SiC matrix).  The material provides benefit of a high melting point.  
Modification of Huebotter to have employed the fuel assembly outer structure of a ceramic matrix composite material for the benefit of a high melting point, as suggested by Iwamoto, would have been obvious to one of ordinary skill in the art.
Insulation layer
Yetisir shows that it is well known in the art to provide in a nuclear reactor an insulation layer (216) that is formed of a refractory ceramic material [0129-0130] for the benefit of providing desired heat insulating properties.  Modification of Huebotter to have employed the insulation layer of a refractory ceramic material for the benefits thereof, as suggested by Yetisir, would have been obvious to one of ordinary skill in the art.
The result of the modifications would have been predictable to the skilled artisan.

Claims 33-34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huebotter in view of Steck, O'Rourke, Iwamoto, and Yetisir as applied to claim 27 above, and further in view of Grover (US 4,543,233).
Grover shows that it is well known in the art to provide a spacer structure (3) projecting from the outer surface of a fuel assembly.  The spacer ensures proper spacing between adjacent fuel assemblies.  Modification of Huebotter to have employed a spacer structure to ensure proper spacing between adjacent fuel assemblies, as suggested by Grover, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  


Clearly visible distinguishable ribs are not present in the drawings.  Thus, the following recited features are not shown:
ribs projecting outward from the outer surface of the fuel assembly intermediate structure (claim 25);
ribs projecting outward from the inner surface of the fuel assembly intermediate structure (claim 26).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear what the abbreviation NTP represents.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Additional Comment
Claims 5-6, 12, 14-17, 23-26, 31-32, 37-39, 42-50 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646